Citation Nr: 0529993	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  00-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1975.

The veteran initially applied for service connection for a 
psychiatric disorder on February 21, 1975, the day after 
discharge from service.  The claim was denied multiple times, 
including by the Board in November 1988 and by the RO in 
October 1992.

The matter currently on appeal initially came before the 
Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which denied the 
veteran's petition to reopen his previously denied claim for 
service connection for an acquired psychiatric disorder.  
After a June 2002 Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board, the Board reopened the 
claim, but denied it on the merits.  After the veteran 
appealed the denial on the merits to the United States Court 
of Appeals for Veterans Claims (Court), the Court, in 
September 2003, granted a joint motion for remand, which 
instructed that the veteran be properly instructed as to the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) and that the Board adequately discuss 
these notice requirements.

On remand, the Board, in June 2004, sought an opinion from an 
independent medical expert (IME), and, after this opinion was 
obtained, remanded the claim in March 2005 for the RO to 
provide proper VCAA notification, consider the IME opinion, 
and request information from the veteran as to private, pre-
service psychiatric treatment records.  The development 
requested by the Court and the Board has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The veteran's statements in the January 1975 separation 
examination report of medical history and at the medical 
board proceedings indicated that he had undergone pre-service 
psychiatric treatment.

2.  The evidence of record reflects that the veteran 
manifested symptoms of schizophrenia during basic training 
within weeks of the date of enlistment and that this 
psychiatric disorder could not have originated in so short a 
period based on the medical evidence on file.

3.  The competent, probative evidence of record, including 
the in-service findings of the medical board and the non-
speculative, factually accurate post-service opinions of a VA 
examiner and IME that were supported by the clinical 
evidence, when weighed against the veteran's post-service 
statements and the speculative opinion of a VA physician that 
was based on an inaccurate factual premise and unsupported by 
the clinical evidence, unequivocally indicates that the 
veteran's psychiatric disorder preexisted service and was not 
aggravated thereby.


CONCLUSION OF LAW

The veteran's psychosis clearly and unmistakably pre-existed 
service and was not aggravated thereby. 38 U.S.C.A. §§ 1111, 
1153, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303(c), 3.306, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  The 
VCAA applies to claims, such as the veteran's November 1999 
claim here, that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003). In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) discussed both the timing and content of the 
VCAA's notice requirements.  In VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini.  The Board is bound by the 
GC's precedent opinions as it is the chief legal officer of 
the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's February 2000 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior the RO's most recent, August 2005 SSOC 
readjudication of the veteran's claim, VA provided adequate 
VCAA notice in the RO's April 2005 letter to the veteran.  
The April 2005 letter told the veteran the RO was still 
working on his claim for service connection for an acquired 
psychiatric disorder, and, in an attachment entitled, "What 
the Evidence Must Show," explained what the veteran had to 
show in order to establish entitlement to this benefit.  And, 
as to the deficiency noted in the joint motion-the Board's 
failure in its September 2002 decision to discuss how the 
RO's August 2001 letter notified the veteran of who was 
responsible for obtaining the evidence necessary to 
substantiate his claim, and the letter's failure to provide 
this information-that deficiency was remedied in the April 
2005 letter.  In an attachment to the April 2005 letter 
entitled, "How Can You Help and How VA Can Help You," the 
RO explained that VA was responsible for obtaining relevant 
federal records and that VA would make reasonable efforts to 
get relevant records not in the custody of a Federal 
department or agency, and gave examples of both types of 
records.  The RO also wrote in the April 2005 letter: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

Thus, the RO's April 2005 letter complied with the all of the 
elements of the notice requirement, including the second and 
third elements of the notice requirement that were found by 
the joint motion to be deficient in the RO's initial VCAA 
letter and the Board's discussion of it.  The VCAA was also 
discussed in the Board's September decision and March 2005 
remand, and the latter document cited to the joint motion, 
which also discussed and explained the VCAA.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
These documents, associated correspondence, and the RO's 
April 2005 letter constituted subsequent VA process that 
afforded the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice, 
cured any prior deficiencies in the content of VCAA notice, 
and satisfied the purpose behind the notice requirement.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained all identified treatment records.  And, 
in compliance with the Board's March 2005 remand, the RO's 
April 2005 letter specifically asked the veteran for 
documents or information regarding any pre-service 
psychiatric treatment, including those specified by the 
veteran in his January 1975 separation examination report of 
medical history, and asked that the veteran sign the enclosed 
authorization and consent to release information to allow the 
RO to request any identified records.  Neither the veteran 
nor his attorney responded to this letter or provided the 
requested information or documents.  The RO therefore 
fulfilled its duty to assist to the extent possible, and was 
not required to do more by the VCAA or its implementing 
regulations.  See 38 C.F.R. § 3.159(c)(1) (2005) (claimant 
must cooperate fully with VA's reasonable efforts to obtain 
non-Federal records, including authorizing the release of 
existing records if necessary); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.").  The RO also provided the veteran with 
an opportunity to review the July 2004 IME opinion, and the 
veteran's representative sent a November 2004 letter 
responding to the IME opinion.  In addition, there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2005).  38 U.S.C.A. § 1111 (West 
2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment."  This "presumption of soundness" can be 
rebutted, however, "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."  Id.  Until recently, the regulation implementing 
38 U.S.C.A. § 1111-38 C.F.R. § 3.304(b)-provided that the 
presumption could be rebutted by a finding that clear and 
unmistakable evidence showed that an injury or disease 
existed prior to service.  However, 38 C.F.R. § 3.304(b) was 
ruled inconsistent with 38 U.S.C.A. § 1111 because the 
language and legislative history of that statute allowed the 
presumption to be rebutted only where clear and unmistakable 
evidence demonstrated both that the injury or disease existed 
before acceptance and enrollment and that the injury or 
disease was not aggravated by service.  This was the holding 
of VAOPGCPREC 3-2003 (July 16, 2003), a precedent opinion of 
the chief legal officer of VA that is binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002).  This holding was 
reiterated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (2004), which explained the process by which claims 
involving the presumption of soundness are to be adjudicated:

Where no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran 
is not entitled to service-connected 
benefits.  However, if the government 
fails to rebut the presumption of 
soundness under section 1111, the 
veteran's claim is one for service 
connection.

Id. at 1096.

In the present case, no preexisting condition was noted upon 
the veteran's November 1974 enlistment examination, which 
indicated that his psychiatric system was clinically normal.  
The veteran also indicated at that time in the report of 
medical history that he did not then have and had never had 
depression or excessive worry, nervous trouble of any sort, 
or other psychiatric symptoms.  Thus, the veteran is presumed 
to have been in sound condition upon entry, and the burden is 
on VA to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.

A January 1975 medical board report reflects that the veteran 
was referred to it from the Mental Hygiene Consultation 
service because of bizarre behavior in the sixth week of 
basic training, after the veteran returned from Christmas 
leave, prior to which there was nothing unusual noted about 
his behavior.  In summarizing the veteran's medical history, 
the medical board recounted his statement that he was 
hospitalized for psychiatric problems prior to service, 
during which time he received medication, but there was no 
follow-up treatment after discharge.  The medical board 
report noted that this hospitalization was in 1973.  The 
medical board's diagnosis was chronic paranoid schizophrenia, 
manifested by lack of insight, poor judgment, and recent 
auditory hallucinations and delusions.  The precipitating 
stress was said to be routine military training, and the 
disorder was noted to have existed prior to service (EPTS).  
The veteran was found mentally competent for pay purposes, 
with the capacity to understand the nature of and to 
cooperate in medical evaluation board proceedings, but was 
recommended for separation.

At the January 1975 separation examination, the veteran's 
psychiatric system was found to be abnormal, with flat 
affect, ambivalence, no insight, delusional, grandiose, and 
paranoid.  He was diagnosed with paranoid schizophrenia.  In 
the contemporaneous report of medical history, the veteran 
indicated that he now had or had at some point had depression 
or excessive worry and nervous trouble of any sort.  He also 
indicated that he had been treated for a mental condition, 
been a patient in a hospital, and had consulted or been 
treated by clinics, physicians, healers, or other 
practitioners within the previous five years other than minor 
illnesses.  In the space provided for elaboration, the 
veteran listed two November 1973 treatments by a private 
physician, Dr. Blackwell, and a March 1974 overnight transfer 
from one hospital to another hospital, where he stayed for 
just one morning.

The February 1975 medical board proceedings repeated the 
findings of the January 1975 medical board report, including 
the diagnosis of chronic paranoid schizophrenia, the notation 
of the 1973 psychiatric hospitalization, and the conclusion 
that the psychiatric disorder existed prior to service.  The 
medical board also found that the disorder was not aggravated 
by active duty, and recommended that the veteran be separated 
from service.

There are no records that have been obtained of the pre-
service treatment to which the veteran referred at the 
medical board proceedings and in the separation examination 
report of medical history.  He has been provided opportunity 
to submit those records, or otherwise identify them for the 
VA to obtain, but has failed to do so.  However, in rebutting 
the presumption of soundness, there is no absolute rule 
requiring that the record contain contemporaneous pre-service 
clinical evidence or recorded history of a preexisting 
disorder.  Harris v. West, 203 F.3d 1347, 1349, 1351 (Fed. 
Cir. 2000).

Moreover, under 38 C.F.R. § 3.303(c) (2005), when, as in this 
case, a veteran manifests symptoms of a chronic disease 
(schizophrenia, a type of psychosis) so close to the date of 
enlistment that the disease could not have originated in such 
a short period, the pre-service existence of the disease will 
be established.  See also 38 C.F.R. § 3.309(a) (2005) 
(listing psychoses as chronic disease).  Here, the veteran's 
schizophrenia manifested during basic training, within weeks 
of enlistment, and was therefore so close to the date of 
enlistment that its pre-service existence is established 
under 38 C.F.R. § 3.303(c) (2005).  Moreover, the veteran 
himself stated that he had received pre-service psychiatric 
treatment and the medical board accepted this testimony and 
found the veteran competent to testify when it ruled that the 
psychiatric disorder existed prior to service and was not 
aggravated thereby.  The post-service medical evidence 
clearly and unmistakably supports this conclusion.

There are multiple records of psychiatric treatment in the 
ensuing years, including diagnoses of schizophrenia, bipolar 
disorder, and other psychiatric disorders.  There are also 
several medical opinions, and the veteran's own testimony, 
regarding whether he had a psychiatric disability that 
preexisted service and whether such disability was aggravated 
thereby.  A VA physician (referred to herein as the VA 
physician as opposed to the VA examiner who conducted the 
September 2000 VA examination) submitted October 1999 and 
April 2000 statements in support of the veteran's claim.  In 
the October 1999 statement, the VA physician expressed the 
belief that the correct diagnosis of the veteran was bipolar 
disorder rather than schizoaffective disorder, stating that 
this had been apparent to him for some time without citing to 
any prior or current examination findings.  The VA physician 
also noted the veteran's prior statement that he had seen a 
Dr. Blackwell before service, and wrote: "A search of his 
prior records shows his physician prior to service was Dr. 
Meecham.  He had never seen a physician for mental health and 
his educational records do not show interruption due to 
mental health."  The VA physician opined that the veteran 
was confused and erroneously gave a variation of the name of 
the physician who conducted the enlistment examination (which 
was in fact Blackmore) at a time when he was "medicated and 
confused in a manic state in the military hospital."  He 
concluded that there was no prior episode of mental illness 
of the veteran in New York City, and no Dr. Blackstone in New 
York City at the time the veteran claimed he had been seen by 
Dr. Blackwell.  The VA physician reiterated this view in an 
April 2000 letter, now stating that the veteran's reference 
to a Dr. Black was not supported by school and private 
medical records submitted to VA by the veteran in June 1985, 
and that the veteran was likely referring to Dr. Blackmore.  
He also reiterated that "at the time of his original 
diagnosis in the service he was grossly psychotic and 
medicated and had said many things that couldn't be 
substantiated."  The veteran and his companion testified 
similarly at the June 2002 Travel Board hearing, stating that 
he had not undergone psychiatric treatment prior to service 
and his indication that he had done so in the SMRs was 
erroneous (Hearing transcript, 8,10).

In contrast, at the September 2000 VA examination, after 
reviewing the claims file, interviewing the veteran and a 
companion, and examining the veteran, the VA examiner found 
that "the evidence makes it highly likely that [the veteran] 
was hospitalized for psychiatric reasons before he went into 
the military."  The September 2000 VA examiner addressed the 
argument of the VA physician who had submitted the October 
1999 letter, repeated at the examination by the veteran, that 
when referring to pre-service treatment by a Dr. Blackwell, 
he was actually referring to the Dr. Blackmore that had 
performed the enlistment examination.  The September 2000 
examiner noted that the January 1975 medical board 
proceedings referred four different times to the fact that 
the veteran was hospitalized in a psychiatric unit in 1973 
prior to service.  He also noted that the veteran had 
accurately recounted to the medical board details of a head 
injury sustained after experiencing a fall due to hypotension 
as a side effect of phenothiazine.  Therefore, according to 
the September 2000 examiner, it was unlikely that the 
veteran's memory would be so accurate regarding these details 
and be inaccurate about the pre-service treatment.  The 
September 2000 examiner also opined that the veteran's in-
service hospitalization was precipitated by something that 
happened while he was on Christmas leave, and "the 
hospitalization probably would have occurred independent of 
his service experience."  Thus, the VA examiner concluded, 
the veteran's "schizophrenia is not something that was 
incurred while he was in the service nor was it permanently 
aggravated by his short three or four month experience in the 
service."  The examiner also opined that the correct 
diagnosis of the veteran's disorder was schizophrenia rather 
than the bipolar disorder diagnosed by the VA physician as 
evidenced by the symptoms manifested during and since service 
such as hearing voices, thinking he could read minds, and 
tangential and loose associations.

The July 2004 IME opinion addressed the issues and attempted 
to reconcile the conflicting opinions above, after the IME 
reviewed the claims file.  The IME first stated that the 
proper diagnosis was schizophrenia, based on the fact that 
the symptoms were more consistent with the DSM-IV criteria 
for schizophrenia than bipolar disorder or schizoaffective 
disorder, as evidence by the chronic mental illness and 
serious psychotic episodes rather than prominent mood 
symptoms or more episodic quality that one might see in 
bipolar disorder.  As to whether it was at least as likely as 
not that the schizophrenia had its onset during service, "I 
would say with great certainty no."  The IME contrasted the 
VA physician's claim that the veteran was psychotic and 
probably did not know what he was saying with the September 
2000 VA examiner's documentation that the veteran was not 
psychotic at the time of the medical board proceedings, and 
noted that the medical board evaluation contained specific 
names, dates, and circumstances of the veteran's pre-service 
admission, and that the veteran and his mother both signed 
the enlistment examination report of medical history just 
below this information indicating that to the best of their 
knowledge it was true.  The IME added that, even without the 
documentation of previous admission, the evidence reflected 
that the veteran's schizophrenia began prior to service, 
based on the prodromal stage of this disorder prior to overt 
psychotic symptoms, which likely existed prior to service.  
And, as to whether the veteran's schizophrenia underwent 
permanent worsening during service, the IME stated, "I can 
see no indication of this . . . . Given the nature of his 
illness I do believe that [the veteran] was experiencing a 
natural progression of  his illness."  Finally, in 
addressing the conflicting medical opinions noted that the VA 
physician's remarks were relatively brief and not very 
detailed, that the VA physician narrowly focused on the lack 
of evidence of seeing a mental health physician prior to 
service instead of taking the history and evidence as a 
whole.  He added that the conclusion of a lack of mental 
illness prior to service based on school and medical records 
that ended four years prior to service was unsubstantiated.

In circumstances such as this one where the Board is faced 
with conflicting medical opinions, it must weigh the 
evidence, and may accept one medical opinion and reject 
others, without making its own independent judgments, based 
on plausible reasons from the medical evidence of record.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Court has 
provided guidance as to how the Board should weigh such 
evidence, with the most important principles for purposes of 
this case being that a medical opinion is inadequate when it 
is unsupported by clinical evidence, Black v. Brown, 5 Vet. 
App. 177, 180 (1995), and a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

These principles highlight the problems with the VA 
physician's opinion, and indicate why the Board must give 
more weight to the opinions of the September 2000 VA examiner 
and the IME.  For example, the VA physician discounted the 
veteran's indication at the time of separation that he had 
received pre-service psychiatric treatment because he was 
medicated, confused, and psychotic, yet the contemporaneous 
medical board finding was that the veteran was mentally 
competent for pay purposes and had the capacity to understand 
the nature of and to cooperate in medical evaluation board 
proceedings.  Thus, the VA physician's opinion is unsupported 
by clinical evidence in this regard and is based on an 
inaccurate premise.  Black v. Brown, 5 Vet. App. at 180; 
Reonal v. Brown, 5 Vet. App. at 461.  In contrast, both the 
September 2000 VA examiner and the IME more accurately noted 
that the medical evaluation board and the veteran's 
participation in those proceedings indicated that the veteran 
was not psychotic and was not likely making up the pre-
service treatment or confusing the entrance examination with 
pre-service treatment.

Moreover, the VA physician's explanation for discounting the 
veteran's statements on his separation examination report of 
medical history was speculative.  He theorized that when the 
veteran wrote that he had been treated by Dr. Blackwell had 
been referring to the physician that signed the enlistment 
examination, Dr. Blackmore, and referred to a search of the 
veteran's private records showing that he had never seen a 
Dr. Blackwell before service, and that there was no Dr. 
Blackstone (thus mis-writing the name himself) in New York 
City at the time he had been seen by Dr. Blackwell.  However, 
the VA physician did not indicate how he had determined that 
there was no such doctor in New York City at the time, and 
even though he accurately stated that the veteran's private 
and school records did not show a visit to such a doctor for 
a psychiatric disorder, there is no indication that these 
records were comprehensive.  Thus, the theory that the 
veteran had erroneously written in the separation examination 
report of medical history the name of the enlistment 
examination physician as the physician from whom he received 
pre-service treatment, a theory the veteran echoed at the 
June 2002 travel Board hearing, is speculative, and such an 
opinion cannot serve as the basis for establishing 
entitlement to service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998); see also 38 C.F.R. § 3.102 
(2005) (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one 
arising from pure speculation or remote possibility).  

In addition, the IME and September 2000 accurately noted the 
multiple references to the pre-service treatment at the 
medical board proceedings and that the veteran and his mother 
had signed below one such indication indicating it was true 
to the best of their knowledge.  Their opinions that this, 
along with the veteran's mental competence, indicated that 
the veteran's statement at the medical board and in the 
separation examination report of medical history was accurate 
were therefore not speculative.  Further, the diagnosis of 
schizophrenia was made contemporaneous to the veteran's 
discharge from service based on examination findings, as was 
the diagnosis by the September 2000 VA examiner, and the IME 
cited these examination findings in his July 2004 opinion.  
In contrast, the VA physician, although he referred to some 
medical records, did not cite any specific examination 
findings supporting his conclusion that the veteran had 
bipolar disorder, even though such findings existed, such as 
May 1985 private hospital records and VA medical records from 
October 1990 to July 1992.  Thus, the opinions that the 
veteran has schizophrenia, the same illness with which he was 
diagnosed in service, and which was found at that time to 
have preexisted service, is entitled to more weight than the 
opinion that he has bipolar disorder.

Moreover, the IME indicated that, even without the evidence 
of pre-service psychiatric treatment, the veteran's 
schizophrenia began prior to service, because the nature of 
the disorder is such that it would not likely have arisen 
during a time period as brief as the veteran's military 
service.

In addition, the September 2000 VA examiner and IME both 
indicated that the evidence, including the nature of the 
illness, the brief duration of military service, and the 
findings of the medical board at the time of separation from 
service, reflected that there was no permanent worsening of 
the disorder, but, rather, a natural progression of the 
disease.

The Board notes that the veteran's attorney sent a November 
2004 letter in response to the Board's request for an IME 
opinion.  In that letter, the veteran's attorney argued that 
the medical opinions sought by the Board were premised on a 
misunderstanding of applicable law and regulations and 
conflicted with those laws and regulations as well as GC's 
interpretation of them.  The veteran's attorney list numerous 
questions that the Board should have included in its request 
based on the provisions of 38 U.S.C.A. § 105(a), 1111, 1153 
(West 2002), the Court's interpretation of some of these 
provisions in Wagner v. Principi, supra, and 38 C.F.R. 
§ 3.303(b) (2005).  The veteran's attorney also argues that 
there was no need for the Board to obtain an IME opinion 
under 38 U.S.C.A. § 7109(a) (West 2002).  Under that statute, 
the Board may secure an IME opinion when, "in the judgment 
of the Board," such an opinion is "warranted by the medical 
complexity or controversy involved in an appeal case."  As 
the language of the statute makes clear, the decision to 
obtain an IME opinion is one left to the Board's judgment, 
and there is no requirement that the Board explain in detail 
every conceivable potential legal issue involved in its 
ultimate determination when seeking such an opinion.  
Therefore, the Board's IME request, made after its review of 
the claims file and written to obtain an opinion as to the 
key medical controversy in this case-whether the veteran's 
psychiatric disorder preexisted service and was aggravated 
thereby-was appropriate and not based on a misunderstanding 
of the applicable law and the evidence in this case as 
claimed by the veteran's representative.  And, as to the 
substantive arguments advanced by the veteran's 
representative in his November 2004 letter, those are 
addressed in the Board's decision denying service connection 
for an acquired psychiatric disorder based on the clear and 
unmistakable evidence that the veteran's psychiatric disorder 
preexisted service and was not aggravated thereby.

In sum, the SMRs, including the separation examination report 
of medical history and the medical board proceedings, reflect 
that the veteran manifested symptoms of a chronic disease 
(schizophrenia, a psychosis) so close to the date of 
enlistment that the disease could not have originated in such 
a short period, thus establishing the pre-service existence 
of the disease; moreover, the competent, probative post-
service medical evidence clearly and unmistakably reflects 
that the veteran's psychiatric disorder preexisted service 
and was not aggravated thereby.  The presumption of soundness 
has therefore been rebutted and the veteran is not entitled 
to service connection for an acquired psychiatric disorder.   
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.303(c) 
(2005); Wagner v. Principi, 370 F.3d at 1096.

ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


